DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 13, 19-22 and 24-30 are pending with claims 1-7, 11, 13, 19-22 withdrawn, claims 12, 13-18, 23 cancelled and claims 24-30 newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coil is within the second housing” in claim 26; “the coil is disposed downstream of the fan” in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "disposed with respect to a coil" on page 4, line 2 however claim 8 has previously recited “a coil” on page 3, last line and it is unclear whether the recitation of “with respect to a coil” on page 4 is referring to the previously recited coil or a separate coil rendering the scope of the claim unclear and indefinite. For purposes of examination, "disposed with respect to a coil" will be interpreted as --disposed with respect to the coil--.
Claims 9-10 and 24-30 are included in the 112(b) rejection for depending from claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boros et al. (US PG Pub. 2017/0284702) in view of Hammell (US Pat. 2,668,420) and Hawkins et al. (US PG Pub. 2014/0260392).
Regarding claim 8, Boros discloses a heat pump water heater (50, Figs. 2, 5, 7), comprising: a tank (52) having a tank wall (55, 56, 58) that defines a volume (60); a housing (54; paragraph 29) disposed adjacent the tank (52), wherein the housing comprises a top plate (68), an air inlet aperture (128) and a side wall (top portion 68 of housing 54) forming an air outlet aperture (126) thererthrough; a heat source (82) disposed with respect to the volume to convey heat to water in the tank; a refrigerant conduit (circuit that circulates through 106, 108, 116, 118, 120) that defines at least part of a closed refrigerant path (paragraph 36); a pump (compressor 122 that compresses and pumps refrigerant) disposed proximate the tank and in fluid communication with the refrigerant conduit so that the pump is part of the refrigerant path (compressor circulates refrigerant through 106, 108, 116, 118, 120) and, when operative, pumps refrigerant through the closed refrigerant path (108), wherein a portion of the conduit (116) is in thermal communication with the volume (60) so that refrigerant flowing through the refrigerant path transfers heat to water in the volume (paragraph 39); a coil (evaporator coil 120) defined by the refrigerant conduit, wherein the coil is within the housing (within upper portion 66 of housing 54); a fan (124) within the housing, aligned with the air outlet aperture (132), and disposed with respect to the coil (evaporator coil 120) so that operation of the fan moves an air flow across the coil and out the air outlet aperture (paragraph 37); a temperature sensor (paragraph 44).
Boros does not explicitly teach the top plate forming the inlet aperture therethrough.
Hammell teaches the concept of a heat pump water heater including a top plate (46) forming the inlet aperture (54) therethrough that provides an “L” air duct passage from the top of the heat pump water heater across the coil whereby the air is substantially cooled and supplied via the side wall outlet (54; column 4, lines 3-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat pump water heater of Boros to have the top plate forming the inlet aperture therethrough taught by Hammell in order to rearrange the inlet aperture to the top plate allowing air to enter from the top and still be cooled by the evaporator when the heat pump water heater is placed against a wall.
Boros further does not explicitly teach the temperature sensor is in thermal communication with the refrigerant conduit to thereby detect temperature of refrigerant in the refrigerant conduit; and a controller in communication with the temperature sensor so that the controller receives signals from the temperature sensor corresponding to temperature of the refrigerant, wherein the controller is configured to control a speed of the fan in response to temperature of the refrigerant.
Hawkins teaches the concept of a heat pump water heater (60, Figs. 4-7) including a temperature sensor (117) in thermal communication with the refrigerant conduit (80) to thereby detect temperature of refrigerant in the refrigerant conduit (paragraph 92); and a controller (fan speed control 115) in communication with the temperature sensor so that the controller receives signals from the temperature sensor corresponding to temperature of the refrigerant (fan speed control 115 in communication with control system 70 and temperature sensor 117; paragraph 92), wherein the controller is configured to control a speed of the fan in response to temperature of the refrigerant (paragraph 93) that allows the system to detect the refrigerant temperature within the conduit and control the speed of the fan to maintain a target temperature of the refrigerant within the conduit (paragraphs 92-93). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat pump water heater of Boros to have a temperature sensor is in thermal communication with the conduit to thereby detect temperature of refrigerant in the conduit; and a controller in communication with the temperature sensor so that the controller receives signals from the temperature sensor corresponding to temperature of the refrigerant, wherein the controller is configured to control a speed of the fan in response to temperature of the refrigerant taught by Hawkins in order to provide temperature control of the refrigerant passing through the conduit of the heat pump water heater to maintain a desired refrigerant target temperature leading to more efficient and stable operation of the system. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boros et al. (US PG Pub. 2017/0284702) in view of Hammell (US Pat. 2,668,420) and Hawkins et al. (US PG Pub. 2014/0260392), further in view of Thogersen et al. (US PG Pub. 2010/0106303).
Regarding claim 9, Boros as modified discloses the heat pump water heater as in claim 8, and Hawkins further teaches wherein the controller is configured to compare the refrigerant's temperature to at least one threshold temperature (target temperature that is pre-programmed; paragraph 93) and to control the speed of the fan to a speed depending on the comparison (paragraph 93).
Boros does not explicitly teach the control of the speed of the fan is a speed among a plurality of predetermined speeds.
Thogersen teaches the concept of a refrigeration system including a fan (150) that moves an air flow across the coil (evaporator coil 140) that has a controller configured to control the speed of the fan to a speed among a plurality of predetermined speeds (fan speed controlled in a plurality of discrete steps; paragraph 36) that provides a means to control the heat transfer of the evaporator to achieve a desired set-point temperature. Hawkins does teach the fan speed can be controlled by a variable fan speed controller (paragraph 93 of Hawkins) and Thogersen teaches the discrete stepped speed control as an alternative fan speed control for controlling heat transfer to achieve a desired set point temperature (paragraphs 36-37 of Thogersen). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat pump water heater of Boros to have the control of the speed of the fan is a speed among a plurality of predetermined speeds taught by Thogersen in order to substitute known types of fan control to achieve the expected results of varying the heat exchange rate of the evaporator.
Regarding claim 10, Boros as modified discloses the heat pump water heater as in claim 9, and Hawkins further teaches wherein the controller is configured to increase the speed of the fan when the refrigerant temperature changes from a first temperature to a second temperature, wherein the second temperature is lower than the first temperature (under normal operation, the controller of Hawkins when added to the system of Boros would control the fan speed to maintain a target refrigerant temperature within the conduit and when the refrigerant temperature decreases due to changing load or environment conditions, the speed of the fan would increase in order to increase heat transfer to maintain the desired target temperature).
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boros et al. (US PG Pub. 2017/0284702) in view of Hammell (US Pat. 2,668,420) and Hawkins et al. (US PG Pub. 2014/0260392), further in view of Muller (EP 0029219).
Regarding claim 24, Boros as modified discloses the heat pump water heater of claim 8, but does not explicitly teach a second housing that partially extends into and out of the air outlet aperture, wherein the fan is within the second housing.
Muller teaches the concept of a heat pump water heater including an outer housing (9) with air outlet aperture (opening in 9 housing duct 2) further including a second housing (housing including exhaust duct 2 with fan 4, Fig. 6) that partially extends into and out of the air outlet aperture (outlet aperture of 9 at duct 2), wherein the fan (4) is within the second housing. One of ordinary skill in the art would recognize applying the second housing of Muller to the heat pump water heater of Boros will allow the air flow to be more efficiently guided within the outer housing by passing through the second housing and though the coil of the refrigerant conduit to improve pressure loss and to be completely discharged from the heat pump water heater leading to a more efficient air flow through the heat pump. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat pump water heater of Boros to have a second housing that partially extends into and out of the air outlet aperture, wherein the fan is within the second housing taught by Muller in order to achieve the expected results of improved air flow through the heat pump water heater.
Regarding claim 25, Boros as modified discloses the heat pump water heater of claim 24, and Muller further teaches the second housing (2) comprises a frustoconical taper (frustoconical taper portion of 2 immediately left of and tapered toward circular fan 4 shown in Fig. 6).
Regarding claim 26, Boros as modified discloses the heat pump water heater of claim 24, and Muller further teaches the coil (3) is within the second housing (2).
Regarding claim 27, Boros as modified discloses the heat pump water heater of claim 8, and Muller further teaches the coil (3) is disposed upstream of the fan (4), wherein upstream is defined with respect to the air flow (air flow arrows, Fig. 6).
Regarding claim 28, Boros as modified discloses the heat pump water heater of claim 8, and further teaches in an alternative embodiment (Fig. 5) the coil (120) is disposed downstream of the fan (124), wherein downstream is defined with respect to the air flow (paragraph 37).
Regarding claim 29, Boros as modified discloses the heat pump water heater of claim 8, further comprising: a guide (72) comprising a transition surface (transition surface between side walls defining volume 74), wherein the guide is configured to direct the air flow from the air inlet aperture (128) toward the coil (120).
Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show " the guide comprises of a stack of open cell foam sheets having generally half-cylindrical cutouts of decreasing diameters in a downward direction away from air inlet aperture." The closest prior art of record (Boros) discloses a heat pump water heater with many of the limitations claimed, but not including the guide in the arrangement as claimed. Although it is well known to provide L shaped flow paths through the evaporator coil (Hammell), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the heat pump water heater including the guide in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 30.
Response to Arguments
Applicant's arguments, see Remarks page 8, filed 04/27/2022, with respect to claims 8-10 rejected under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant argues claim 8 has been amended that obviate the rejections. This is not found persuasive as claim 8 remains unclear for reasons discussed in the rejection above.
Applicant's arguments, see Remarks page 9, filed 04/27/2022, with respect to claims 8-10 rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues neither Boros, Hawkins or Thogersen teach “a housing disposed adjacent the tank, wherein the housing comprises a top plate forming an air inlet aperture therethrough and a side wall forming an air outlet aperture therethrough; ... a coil defined by the refrigerant conduit, wherein the coil is within the housing; a fan within the housing, aligned with the air outlet aperture, and disposed with respect to a coil so that operation of the fan moves an air flow across the coil and out the air outlet aperture” and therefore claim 8 is allowable. 
This is not found persuasive because Boros teaches a housing (54; paragraph 29) disposed adjacent the tank (52), wherein the housing comprises a top plate (68), an air inlet aperture (128) and a side wall (top portion 68 of housing 54) forming an air outlet aperture (126) thererthrough… a coil (evaporator coil 120) defined by the refrigerant conduit, wherein the coil is within the housing (within upper portion 66 of housing 54); a fan (124) within the housing, aligned with the air outlet aperture (132), and disposed with respect to the coil (evaporator coil 120) so that operation of the fan moves an air flow across the coil and out the air outlet aperture (paragraph 37)”. 
Although Boros does not explicitly teach the top plate forming the inlet aperture therethrough, Hammell teaches the concept of a heat pump water heater including a top plate (46) forming the inlet aperture (54) therethrough that provides an “L” air duct passage from the top of the heat pump water heater across the coil whereby the air is substantially cooled and supplied via the side wall outlet (54; column 4, lines 3-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat pump water heater of Boros to have the top plate forming the inlet aperture therethrough taught by Hammell in order to rearrange the inlet aperture to the top plate allowing air to enter from the top and still be cooled by the evaporator when the heat pump water heater is placed against a wall. Therefore, the combination of Boros and Hammell meets the newly amended limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763